     Case 3:20-cv-01981-LAB-BGS Document 36 Filed 05/19/21 PageID.1779 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     HAROLD L. WILBORN                         Case No.: 20cv1981-LAB (BGS)
12                                  Plaintiff,
                                                 ORDER DENYING PLAINTIFF’S
13     v.                                        EX PARTE MOTION FOR
                                                 LEAVE TO FILE JUDGMENT ON
14     ALEJANDRO MAYORKAS
                                                 THE PLEADINGS
15                               Defendant.
16
17          Plaintiff Harold Wilborn submitted a document for filing, captioned as follows:
18    “Plaintiff’s Request (Motion) for Judicial Notice, Joint Motion(s), (1) Constitutional
19    Violation of Fifth Amendment Under Title VII. (2) Motion for Judgment on the
20    Pleading 12(c).” [sic] Most of the document consists of citations and legal
21    arguments strung together. It also improperly seeks to bring renewed requests for
22    reconsideration of scheduling and procedural issues that have no effect on the
23    outcome of this case, and for which reconsideration was already denied. However,
24    it appears Wilborn is also trying to file a motion for judgment on the pleadings. The
25    Court therefore construes this document as an ex parte motion for leave to file a
26    judgment on the pleadings raising the arguments mentioned in the motion. So
27    construed, the motion is DENIED.
28    ///

                                                 1
                                                                                    20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 36 Filed 05/19/21 PageID.1780 Page 2 of 3



1           The motion says Wilborn has repeatedly called for a hearing date on a
2     motion and has left messages, but has not received a call back. The Court has
3     not, however, received any calls or voicemails from Wilborn. In any event, the
4     Court understands that Wilborn would like to file a motion for judgment on the
5     pleadings, and that he wants the Court to set a hearing date.
6           While judgment on the pleadings can be available to a plaintiff in some
7     circumstances, see Fed. R. Civ. P. 12(c) (providing that “a party” can move for
8     judgment on the pleadings), it is unavailable here, where Defendant’s time to file
9     a responsive pleading has not yet expired. See id. (permitting a party to move for
10    judgment on the pleadings after the pleadings are closed). See also Doe v. United
11    States, 419 F.3d 1058, 1061 (9th Cir. 2005) (holding that motion for judgment on
12    the pleadings filed before defendant answered should have been denied as
13    premature).
14          The nature of Wilborn’s claims also makes it impossible for him to prevail on
15    a Rule 12(c) motion. As the plaintiff in this employment discrimination case, he
16    bears the burden of establishing a prima facie case by a preponderance of
17    evidence. See Kimbrough v. Sec. of U.S. Air Force, 764 F.2d 1279, 1282 (9th Cir.
18    1985) (citing Tex. Dept. of Comm. Affairs v. Burdine, 450 U.S. 248, 252–53
19    (1981)). Only after this does the burden shift. Kimbrough at 1282–83. Ultimately,
20    he bears the burden of proof. Id. Wilborn’s motion is based solely on his own
21    allegations, which are not enough to make out a prima face case. See Outlaw v.
22    United Airlines, Inc., 2011 WL 1135165, at *6 (D. Haw. Mar. 24, 2011) (holding
23    that plaintiff’s unsupported and conclusory allegations were insufficient to establish
24    a prima facie case for discrimination). To prevail on a 12(c) motion, Wilborn would
25    need to present evidence. But if he did this, his motion would instead be treated
26    as one for summary judgment under Fed. R. Civ. P. 56. See Hal Roach Studios v.
27    Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989).
28    ///

                                                2
                                                                                    20cv1981
     Case 3:20-cv-01981-LAB-BGS Document 36 Filed 05/19/21 PageID.1781 Page 3 of 3



1          This is the latest in a series of confused and futile motions. Before filing any
2     more motions, Wilborn is directed to wait until Defendant files his answer or other
3     response, or until the time for Defendant to answer or respond has expired.
4
5          IT IS SO ORDERED.
6     Dated: May 19, 2021
7
8                                            Honorable Larry Alan Burns
                                             United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                   20cv1981
